                                                                                Case 3:18-cv-05982-WHA Document 38 Filed 11/16/18 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   CARLA ECHAVARRIA, et al.,                                     No. C 18-05982 WHA
                                                                         11                                                                 No. C 18-06022 WHA
United States District Court




                                                                                             Plaintiffs,                                    No. C 18-06172 WHA
                                                                                                                                            No. C 18-06246 WHA
                               For the Northern District of California




                                                                         12     v.                                                          No. C 18-06263 WHA
                                                                         13                                                                 No. C 18-06511 WHA
                                                                              FACEBOOK, INC.,                                               No. C 18-06583 WHA
                                                                         14                  Defendant.                                             and
                                                                         15                                        /
                                                                                                                                            No. C 18-06657 WHA
                                                                         16   AND RELATED CASES
                                                                                                                   /
                                                                         17                                                                 FURTHER NOTICE RE
                                                                                                                                            TUTORIAL
                                                                         18
                                                                         19          In light of the addition of more cases, at the tutorial set for JANUARY 9, 2019 at

                                                                         20   8:00 A.M., each side will make one one-hour presentation. Plaintiffs’ counsel shall please

                                                                         21   coordinate on their single presentation.

                                                                         22
                                                                         23          IT IS SO ORDERED.

                                                                         24
                                                                         25   Dated: November 16, 2018.
                                                                                                                                  WILLIAM ALSUP
                                                                         26                                                       UNITED STATES DISTRICT JUDGE

                                                                         27
                                                                         28
